Wade, J.
An acknowledgment of service of an order merely continuing the hearing of a motion for a new trial to another date will not dispense with service of a copy of the motion itself and of the rule nisi, as required by the original order of the trial judge, or be a compliance with the requirements of section 6080 of the Civil Code of 1910, and the court did not err in dismissing the motion because such service had not been made upon counsel for the State. Tyler v. Arnett, 13 Ga. App. 595 (79 S. E. 482); Smedley v. Williams, 112 Ga. 114 (37 S. E. 111); *211McMullen v. Citizens Bank, 123 Ga. 400 (51 S. E. 342).
Decided April 20, 1915.
Motion for new trial; from city court of Nashville — Judge Christian. December 14, 1914.
William Story, for plaintiff in error.
J. H. Gary, solicitor, contra.

Judgment affirmed.